218 F.3d 666 (7th Cir. 2000)
Norm Lemarcier FURNACE,    Plaintiff-Appellant,v.BOARD OF TRUSTEES OF SOUTHERN   ILLINOIS UNIVERSITY, et al.,     Defendants-Appellees.
No. 98-3891
In the  United States Court of Appeals  For the Seventh Circuit
Argued February 17, 2000Decided June 26,  2000

Appeal from the United States District Court   for the Southern District of Illinois.  No. 98-4244-JLF--James L. Foreman, Judge.
Before HARLINGTON WOOD, JR., COFFEY, and  RIPPLE, Circuit Judges.
HARLINGTON WOOD, JR., Circuit Judge.


1
In  January 1997, plaintiff-appellant Norm  Lemarcier Furnace was enrolled in the  Medical, Dental Education Preparatory  Program at Southern Illinois University  ("SIU" or "the university"). Furnace was  found guilty by a student judicial board  of various violations of SIU's student  disciplinary code and was placed on  disciplinary suspension for three years.  Furnace filed a pro se complaint in the  United States District Court for the  Southern District of Illinois against SIU  and various SIU officials alleging  violations of due process, intentional  and negligent infliction of emotional  distress, libel, slander, and "violations  of university policy." On October 28,  1998, the district court dismissed  Furnace's complaint without prejudice  under 28 U.S.C. sec. 1915(e)(2) (B)(ii)  for failure to state a claim on which  relief could be granted. Furnace filed a  notice of appeal on November 5, 1998.1

I.  BACKGROUND

2
In January 1997, Furnace, a twenty-nine  year old African-American male student in  SIU's graduate level pre-med program, was  living in a university-owned apartment in  Carbondale, Illinois. On January 17,  1997, SIU police officers searched  Furnace's apartment pursuant to a search  warrant and seized several items of  personal property. Furnace was  subsequently arrested by SIU police and  was charged by the Jackson County State's  Attorney's Office with computer fraud and  unlawful use of a credit card based on  allegations that Furnace used the  internet to order goods which were  charged to the credit card of another  student. Furnace, who was represented by  an attorney from the Jackson County  Public Defender's Office, denied any  wrongdoing and refused to accept any plea  agreement offered to him.


3
On January 21, 1997, Furnace was  informed by an assistant housing  supervisor that he was being evicted from  his apartment based on his arrest. On  February 6, 1997, Furnace received a  letter from the SIU Student Judicial  Affairs department alleging violations of  SIU's student disciplinary code. These  violations were the same as the criminal  charges pending against Furnace, and  Furnace's criminal attorney asked the  university to postpone any student  disciplinary action until the criminal  charges were resolved. The university  denied the request, and on March 26,  1997, a student judicial board convened  to consider the charges against Furnace.  The student judicial hearing began at  7:00 p.m. and continued until 1:40 a.m.  on March 27, at which time the panel  adjourned to deliberate. After several  hours of deliberation, the panel,  composed entirely of SIU students, found  Furnace guilty of all of the charges  filed against him and recommended that  Furnace be placed on disciplinary  suspension for three years.


4
Furnace appealed the panel  recommendation as allowed by the  university's student code. Furnace  claimed that the panel did not base its  recommendation on either substantial  evidence or on a preponderance of the  evidence presented. Furnace further  argued that some relevant evidence was  not presented at the hearing and that the  students on the panel acted  inappropriately, detracting from the  seriousness of the matter. The panel  recommendation was upheld by the director  of student development, an associate vice  chancellor, and ultimately by Donald  Beggs, chancellor of the university. On  September 2, 1997, Furnace was informed  that he was suspended from the university  for three years with the suspension to  run retroactively from July 26, 1997. On  November 20, 1997, the Jackson County  State's Attorney's Office dropped its  charges against Furnace. All of the items  seized from Furnace were returned to him  pursuant to a March 6, 1998 order by a  state court judge.

II.  ANALYSIS

5
As an initial matter, we must determine  whether we have jurisdiction to decide  Furnace's appeal. Furnace filed both his  complaint and a motion to proceed in  forma pauperis on July 29, 1998. On  October 28, 1998, the district court  issued a memorandum and order on  Furnace's motion to proceed in forma  pauperis. The court found that Furnace  qualified as indigent under 28 U.S.C.  sec. 1915; however, the court recognized  that under 28 U.S.C. sec.  1915(e)(2)(B)(ii) it had an obligation to  "dismiss the case at any time" if it  determined that the action failed to  state a claim on which relief could be


6
granted. After analysis, the district  court dismissed Furnace's federal claims  for failure to state a claim. The court  then dismissed Furnace's supplemental  state law claims for lack of jurisdiction  and stated, "Accordingly, plaintiff's  [M]otion to Proceed In Forma Pauperis  (Doc. 2) pursuant to 28 U.S.C. sec. 1915  is DENIED, and plaintiff's complaint is  hereby DISMISSED WITHOUT PREJUDICE. The Clerk  of the Court shall enter judgment  accordingly." In accordance with the  court's order, the clerk of the court, on  October 28, filed a document entitled  "Judgment in a Civil Case" which  provided: "It is ordered and adjudged  that plaintiff's complaint is hereby  DISMISSED WITHOUT PREJUDICE." On November 5,  1998, Furnace filed a notice of appeal  appealing the district court's memorandum  and order which denied his motion to  proceed in forma pauperis and dismissed  his complaint without prejudice.


7
Under 28 U.S.C. sec. 1291, the courts of  appeals have jurisdiction over appeals  from "final decisions" of the district  courts.2 Appellees contend that there  is no final, appealable order in this  case, first, because the district court  dismissed only Furnace's complaint and  not the entire action and, secondly,  because the dismissal was without  prejudice.


8
"[I]f a judgment entry dismisses only  the complaint, it is not a final  judgment." Paganis v. Blonstein, 3 F.3d 1067, 1070 (7th Cir. 1993). "To determine  whether a judgment is final, the language  of the judgment itself is controlling."  Id. at 1069 (citing Benjamin v. United  States, 833 F.2d 669, 671 (7th Cir.  1987)). In Paganis, we held that a  judgment reading "judgment by dismissal .  . . is entered in favor of defendants .  . . against plaintiffs" constituted  language of sufficient finality to  satisfy 28 U.S.C. sec. 1291, noting that  "[t]he judgment entry did not simply  grant a motion, nor did it say 'the  plaintiffs' complaint is dismissed.'" Id.  at 1070. In the present case, the  judgment stated only that Furnace's  complaint was dismissed and specified  that the dismissal was without prejudice.  We need not determine whether 28 U.S.C.  sec. 1915(e)(2)'s requirement that "the  case" be dismissed necessitates the  dismissal of the entire action or merely  of the complaint because in the present  case it is clear from the language of the  judgment and the order that the court  dismissed only Furnace's complaint and  not the entire action. The October 28  judgment entry does not constitute a  final judgment under 28 U.S.C. sec. 1291.


9
Moreover, while "this court has not  accorded talismanic importance to the  fact that a complaint . . . was dismissed  'without prejudice,'" United States v.  City of Milwaukee, 144 F.3d 524, 528 n.7  (7th Cir. 1998), generally, an order dis  missing a complaint without prejudice  "'is not appealable because the plaintiff  may file an amended complaint.'" Kaplan  v. Shure Bros., Inc., 153 F.3d 413, 417  (7th Cir. 1998) (quoting Farrand v.  Lutheran Bhd., 993 F.3d 1253, 1254 (7th  Cir. 1993)). We have noted that under  "special circumstances" the dismissal of  a complaint without prejudice may  constitute adequate finality for appeal.  Principal Mut. Life Ins. Co. v.  Cincinnati TV 64 Ltd. Partnership, 845 F.2d 674, 676 (7th Cir. 1988) (citing  Akins v. Bd. of Governors, 840 F.2d 1371,  1375 n.2 (7th Cir.) vacated, 488 U.S. 920  (1988), reinstated in relevant part, 867 F.2d 972 (7th Cir. 1988); Benjamin, 833 F.2d 669). This exception applies when it  is clear from the record that the  district court "found that the action  could not be saved by any amendment of  the complaint which the plaintiff could  reasonably be expected to make." Id.  (internal quotations and citations  omitted); see also LeBlang Motors, Ltd.  v. Subaru of America, Inc., 148 F.3d 680,  687 (7th Cir. 1998) ("If the dismissal  was without prejudice, then it was not a  'final decision' unless LeBlang could not  file another complaint."); City of  Milwaukee, 144 F.3d at 528 n.7  (collecting cases).  There is nothing in  the record of the present case to suggest  that the district court determined that  Furnace's complaint could not be saved by  amendment or that Furnace was unable to  make any rational argument to support his  claim for relief. In fact, counsel for  Furnace stated at oral argument that he  believed amendment could cure the defects  that the district judge had pointed out  in its order dismissing the complaint and  asserted that Furnace wanted the  opportunity to return to the district  court to amend the complaint. The  district court's dismissal without  prejudice of Furnace's complaint lacks  sufficient finality for appeal.3


10
Having determined that the district  court dismissed only Furnace's complaint  and not the entire action, we find that  the district court has not yet entered a  final order terminating the litigation.  See Benjamin, 833 F.2d at 672. As  previously noted, we lack appellate  jurisdiction until the district court  enters a final decision in a case.  Furnace's appeal is therefore dismissed  for lack of jurisdiction.


11
APPEAL DISMISSED.



Notes:


1
 Furnace filed his initial brief on appeal pro se,  but on July 28, 1999, this court appointed  counsel to represent Furnace on appeal. Appointed  counsel filed a supplemental brief on October 7,  1999, a reply brief on December 22, 1999, and  represented Furnace at oral argument.


2
 A district court's denial of in forma pauperis  status is normally immediately appealable under  the collateral order doctrine. West v. Macht, 197 F.3d 1185, 1188 (7th Cir. 1999). To satisfy the  collateral order doctrine, an appealed from order  must (1) conclusively determine the disputed  question; (2) resolve an important issue  completely separate from the merits of the  action; and (3) be effectively unreviewable on  appeal from a final judgment. Wingerter v.  Chester Quarry Co., 185 F.3d 657, 662-63 (7th  Cir. 1998). In the present case, the court  expressly found that Furnace qualified as  indigent under the statute but denied his motion  based on the fact that it was dismissing his  complaint without prejudice for failure to state  a claim on which relief may be granted. As we  will discuss, the district court's dismissal of  the complaint without prejudice is not conclusive  because it leaves Furnace with the option  ofamending his complaint. The collateral order  doctrine is not satisfied.


3
 Furnace points to the district court's December  4, 1998 order entered on his motion for leave to  proceed in forma pauperis on appeal as evidence  that the district court viewed the proceedings  before it to be at an end. In that order, the  court refers to its October 28, 1998 memorandum  and order and the accompanying entry of judgment  as "the entry of judgment in defendant's favor  and the dismissal of plaintiff's claims."  However, as was the case in Principal Mutual Life  Insurance Company, 845 F.2d at 676, this  interpretation does not alter either the scope of  the original judgment or the fact that Furnace is  free to refile.